959 F.2d 241
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lawrence Joseph MAYER, Plaintiff-Appellant,v.Rose MOFFORD, Defendant-Appellee.
No. 91-15576.
United States Court of Appeals, Ninth Circuit.
Submitted March 25, 1992.*Decided March 31, 1992.

Before JAMES R. BROWNING, TANG and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Lawrence J. Mayer, an Arizona state prisoner, appeals pro se the district court's sua sponte dismissal of his civil rights action prior to service of process under 28 U.S.C. § 1915(d).   We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.


3
An in forma pauperis complaint may be dismissed before service of process under 28 U.S.C. § 1915(d) if it is frivolous.   Neitzke v. Williams, 490 U.S. 319, 324 (1989).   A complaint is frivolous if "it lacks an arguable basis in law or in fact."   Id. at 325.   In civil rights actions where the plaintiff appears pro se, the court must construe pleadings liberally and afford the plaintiff the benefit of any doubt.   Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623 (9th Cir.1988).


4
In his complaint, Mayer alleged that his conviction and incarceration are illegal because women held certain elected positions in Arizona in violation of Article V, § 2 of the Arizona Constitution.


5
Prior to December 5, 1988, Article V, § 2 of the Arizona Constitution limited eligibility for certain elected offices to "a male person of the age of not less than twenty-five years."   The Arizona Constitution, however, was amended in 1988 by removing the word "male" from Article V, § 2.   Furthermore this limit on eligibility already had been superceded by Article VII, § 2 of the Arizona Constitution which, as amended in 1912, provides:


6
The rights of citizens of the United States to vote and to hold office shall not be denied or abridged by the State ... on account of sex, and the right to register, to vote and to hold office under any law now in effect, or which may hereafter be enacted, is hereby extended to, and conferred upon males and females alike.


7
Accordingly, the district court did not err in dismissing Mayer's complaint as frivolous under section 1915(d).   See Neitzke, 490 U.S. at 325.


8
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Accordingly, Mayer's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3